Judgment, Supreme Court, Bronx County (Troy Webber, J.), rendered May 24, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the strength of the officers’ recollections of the incident and the weight to be given to the minor discrepancies in their testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Marlow, JJ.